        Case 4:19-cv-03074-YGR Document 370 Filed 08/10/21 Page 1 of 8




                         UNITED STATES DISTRICT COURT
                    IN THE NORTHERN DISTRICT OF CALIFORNIA
                               OAKLAND DIVISION


DONALD R. CAMERON, et al.,

                      Plaintiffs,                  Case No. 4:19-cv-03074-YGR-TSH
       v.                                          JOINT DISCOVERY LETTER BRIEF
                                                   REGARDING APPLE’S REQUESTS FOR
APPLE INC.,                                        THE PRODUCTION OF CERTAIN
                                                   DOCUMENTS
                      Defendant.



The Honorable Thomas S. Hixson
San Francisco Courthouse
Courtroom G, 15th Floor
450 Golden Gate Avenue
San Francisco, CA 94102
Dear Magistrate Judge Hixson,

Apple Inc. (“Apple”) and Plaintiffs in 4:19-cv-03074-YGR (Developer Action) (referred to herein
as “Plaintiffs”) respectfully submit this joint letter brief regarding Apple’s Requests for the
Production of Documents (the “Requests”) served on Plaintiffs. (See Exs. 1-2.)

Counsel for Apple and Plaintiffs (“the Parties”) have met and conferred telephonically and
exchanged correspondence in a good faith effort to resolve outstanding disputes. The Parties have
been unable to reach an agreement and therefore submit this joint letter pursuant to Judge Hixson’s
standing order and Local Rule 37.
        Case 4:19-cv-03074-YGR Document 370 Filed 08/10/21 Page 2 of 8




Respectfully submitted,

 MCDERMOTT WILL &           HAGENS BERMAN           SPERLING & SLATER, P.C.
 EMERY LLP                  SOBOL SHAPIRO LLP

 By: /s/ Nicole L. Castle   By: Robert F. Lopez     By: Eamon P. Kelly
      Nicole L. Castle          Robert F. Lopez        Eamon P. Kelly
 Attorneys for Defendant    Interim Class Counsel   Plaintiffs’ Executive
 Apple Inc.                                         Committee
          Case 4:19-cv-03074-YGR Document 370 Filed 08/10/21 Page 3 of 8




    I.   Apple’s Position:

            a. Relevant Background

        On May 10, 2021, Apple sent correspondence to Plaintiffs requesting certain documents
responsive to Requests that were not included in Plaintiffs’ productions to date (the “Documents”).
(Ex. 3.) Apple sent this request during the Epic trial after Judge Gonzalez Rogers underscored the
relevance of evidence concerning Plaintiffs’ coordination with Epic Games, Inc. (“Epic”) and
other developers. Specifically, the Documents are responsive to Request Nos. 122-124 which seek
communications between Plaintiffs (including Plaintiffs’ counsel) and any app developer
(including any members of the Coalition for App Fairness (the “Coalition”) and/or any app
developer’s counsel) regarding the subject matter of the above-referenced litigation and/or matters
relating to app marketplaces, commission rates and distribution fees. (See Exs. 1-2 (Requests 122-
124).) Contrary to Plaintiffs’ incorrect assertions, the Requests do call for documents generated
after Apple propounded them in October 2019. See Gamevice, Inc. v. Nintendo Co., No. 18-CV-
01942-RS (TSH), 2019 WL 5565942, at *2 (N.D. Cal. Oct. 29, 2019) (Mag. J. Hixson) (holding
that “to the present day” does not “have to mean the day the discovery request was served. It could
mean a floating reference to the present . . . .”).

         Over the past several months, Apple and Plaintiffs have engaged in a series of emails,
letters and meet and confers to try to reach agreement. During these discussions, Apple agreed to
limit the Documents to communications (reserving all rights) that (a) are between Plaintiffs (and/or
their counsel) and the following app developers (and/or their counsel): Epic, Microsoft Corp.
(“Microsoft”), the Coalition, any member of the Coalition1, or Neuro-Fin Inc. d/b/a SmartStops
(“SmartStops”), and (b) are regarding the subject matter of the litigations, Apple, app
marketplaces, commission rates, and/or distribution fees. Apple further agreed that Plaintiffs
would not have to log communications between Epic and Plaintiffs (and/or their counsel) that
occurred after Epic filed suit against Apple (i.e., August 13, 2020) and relate solely to the purpose
of coordinating discovery.

            b. Parties’ Agreement as to Production of the Documents

        As a result of Apple’s compromise as to the scope of the Documents, the Parties have
reached agreement as to certain categories of documents. Specifically, Plaintiffs’ counsel has
agreed to produce communications with SmartStops (or others, including lawyers, expressly acting
on its behalf), the Coalition (or others, including lawyers, expressly acting on its behalf), or any
member of the Coalition (or others, including lawyers, expressly acting on any such member’s
behalf) that are related to the subject matter of the litigations, including Apple, app marketplaces,
commission rates, and/or distribution fees and which occurred anytime from June 2018 to the
present.2 To the extent that Plaintiffs determine any responsive documents located in this manner
are privileged or protected, Plaintiffs have agreed to provide a log sufficient to identify them. The
Parties have agreed, pursuant to Plaintiffs’ request, that any logs produced with respect to the

1
  Apple has directed Plaintiffs to the Coalition’s website for a list of members. The conditional
agreement reached by the Parties is for members identified thereon as of August 10, 2021.
2
  Apple has agreed, pursuant to Plaintiffs’ request, that this production will not be construed to
constitute subject-matter waiver of privilege on the part of Plaintiffs or their counsel.
         Case 4:19-cv-03074-YGR Document 370 Filed 08/10/21 Page 4 of 8




matters addressed herein will be designated and treated as Highly Confidential - Attorneys’ Eyes
Only material, pursuant to the protective order in this matter. (Cameron ECF No. 85.)

         Plaintiffs have also agreed to search for pre-August 13, 2020 communications with Epic
(or others expressly acting on its behalf) and produce any such communications or to the extent
Plaintiffs claim any documents are privileged, to log them. However, Apple agreed to carve out
of this search pre-August 13, 2020 communications with Epic (or others known to be acting on its
behalf) related to Epic’s response to the document subpoena Plaintiffs served on Epic in this action.

           c. Parties’ Dispute Over Production and Logging of the Documents

        The Parties, however, have been unable to reach agreement as to: (1) the scope of the search
for post-August 13, 2020 communications with Epic; and (2) the production of communications
with Microsoft.

        First, Apple respectfully requests that Plaintiffs be required to search for and produce (or
log to the extent they claim privileged) communications with Epic from August 13, 2020 to the
present. However, in an effort to reduce the burden of these searches, Apple is willing to agree
that Plaintiffs do not need to log post-August 13, 2020 communications with Epic related to the
purpose of coordinating discovery and the topics required to be coordinated under the Coordination
Order.

         As Apple has articulated to Plaintiffs since May, these documents concern Plaintiffs’ and
Epic’s non-Discovery coordination which is highly relevant, as the Court highlighted during Judge
Gonzalez Rogers’ questioning of Tim Sweeney, Epic’s CEO in Epic Games, Inc. v. Apple Inc.,
Case No. 4:20-cv-05640-YGR (N.D. Cal.) (Trial Tr. (May 3, 2021) at 155:13-25 (“The Court: Mr.
Sweeney, at this time before you did this, did you contact the lawyers who had already sued Apple
on this same topic, the lawyers who were representing a class of developers? Did you contact
them? The Witness: I don’t know if that -- if counsel contacted them or not. I didn’t -- I wasn't
involved in any contact.”). Here, we have the unusual situation where a member of a putative
class, opted-out of the putative class, and coordinated with class counsel to have their case go to
trial first. Apple is entitled to discovery relating to this coordination and whether (and to what
extent) Epic, a large developer, believed they had divergent interests from the class. Moreover,
one of the disputed issues at class certification3 is whether all developers are identically situated
and Epic’s opt-out of Plaintiff’s lawsuit suggests that at least some developers are differently
situated. In addition, the Documents may shed light on divergence of interests between large
developers (like Epic) and small developers (the vast majority of the putative class).

       Plaintiffs refuse to produce (or log to the extent they claim a privilege) these
communications for several reasons. According to Plaintiffs, virtually any post-August 13, 2020
communications between Plaintiffs and Epic fall into this “discovery coordination” category and
they refuse to produce or log these materials. For example, Plaintiffs’ contend that
communications discussing expert reports or trial strategy would fall into the “discovery
coordination” bucket. This is not consistent with the Court’s order to coordinate discovery which

3
  Although Apple will be submitting its opposition to class certification on August 10, 2021,
issues regarding class certification remain relevant.
         Case 4:19-cv-03074-YGR Document 370 Filed 08/10/21 Page 5 of 8




was limited to matters related to discovery, such as discovery requests, productions, discovery
disputes, third-party discovery and depositions.

        In a further attempt to escape their obligation to log these relevant communications,
Plaintiffs point to a provision in the current ESI protocol that states: “Privileged communications
concerning the litigation that include trial counsel attorney names in the To, From or CC fields
that post-date the filing of the consumer complaint on December 29, 2011, need not be included
on the privilege log.” (Cameron ECF No. 136.) This provision was put in place to avoid the time,
burden and expense of logging post-complaint privileged communication between counsel and
their clients that comes into existence during the pendency of the litigation. This provision was
not intended to allow Plaintiffs to hide its communications with third parties. Even if Plaintiffs
plan to stand on their privilege claims, then all communications subject to a claim of privilege
(other than post-filing communications between Plaintiffs’ counsel and their clients) must be
entered on a privilege log so that Apple may assess and, if appropriate, challenge such claims.
Plaintiffs cannot use the coordination order and ESI order, which were both entered to lessen the
burden and expense on the Parties, as a shield to avoid producing and logging the relevant
documents.

         Second, Plaintiffs have refused to produce any Documents whatsoever related to Microsoft.
Plaintiffs have given no reason why Microsoft should be treated differently than any other app
developers. These documents are relevant for the same reasons as Plaintiffs’ communications with
the other developers that they have agreed to produce are, i.e., these communications will discuss
the harm or benefits the developers perceive from the App Store and the policies at issue in the
litigations. Plaintiffs’ assertion that Microsoft is an absent class member is irrelevant. Discovery
of absent class members is permitted if “the class member has inserted herself into the litigation.”
See McKinney-Drobnis v. Massage Envy Franchising, LLC, 2017 WL 4798048, at *3 (N.D. Cal.
Oct. 24, 2017). Like SmartStops, Microsoft repeatedly inserted itself in the these litigations by
submitting declarations as well as providing deposition and trial testimony. Moreover, Plaintiffs’
communications with Microsoft may contain information concerning Microsoft’s decision to
adopt the principles promoted by the Coalition and Microsoft’s decision to cut its commission rate
from 30% to 12%, both of which are topics relevant to the merits of this case. Finally, Apple is
actively seeking these documents and communications from non-party Microsoft, but given the
burden that this imposes on a non-party, Apple is making every effort to get this information from
Plaintiffs.
         Case 4:19-cv-03074-YGR Document 370 Filed 08/10/21 Page 6 of 8




 II.   Plaintiffs’ Position:

        Apple began in May 2021 to seek certain material from Plaintiffs and their counsel—if it
exists—in supposed response to three requests for production it propounded in October 2019, to
which Plaintiffs responded and objected in November 2019. As Apple indicates, the Parties have
reached a partial compromise. For the following reasons, however, Plaintiffs respectfully submit
that the Court should order no further action on the part of Plaintiffs or their counsel.

        First, Apple has never been able to articulate the relevance of the documents requested to
the claims and defenses of any Party. But even if there were minimal relevance, the discovery is
not proportional. See Fed. R. Civ. P. 26(b)(1). Plaintiffs explain in greater detail below.

        Second, Apple is attempting to seek further production from 2019 requests for production
to which it explicitly attached a time-scope of 2007 to November 2019. (Apple’s Nov. 15, 2019
First RFPs to D. Cameron, Inst. No. 12 (“Unless otherwise stated, the time period for which the
Requests seek DOCUMENTS is 2007 to the present.”).) There is no basis to require Plaintiffs to
search for, and produce or log, any potentially responsive documents that came into existence after
November 15, 2019. See, e.g., Finjan, Inc. v. Bitdefender Inc., 2019 WL 3564443, at *2 (N.D. Cal.
Aug. 6, 2019). Any such documents would not be responsive because Apple’s RFPs do not call
for them. Moreover, this is not a situation where, for example, Plaintiffs stated they would produce
documents outside the time-scope of the requests and then sought not to follow through. See id.

        Third, among Plaintiffs’ objections to Apple RFP Nos. 122-24 were general and specific
objections based on the attorney-client privilege and work-product and trial-preparation doctrines.
As addressed further below, these objections, and the principles behind them, should be sustained.

        Fourth, the ESI protocol expressly states that Plaintiffs need not log any privileged
documents that are the subject of Apple’s requests. (Cameron ECF No. 136 (“Privileged
communications concerning the litigation that include trial counsel attorney names in the To, From
or CC fields that post-date the filing of the consumer complaint on December 29, 2011, need not
be included on the privilege log.”).) Had Apple wanted different coverage, it could have sought it.
The Parties were aware of Epic’s involvement in this matter when negotiating the protocol.
Further, Apple should bear in mind its view that Plaintiffs and Epic were required to cooperate per
the coordination order in this matter. (Cameron ECF No. 80.) Add to that coordination the
compressed schedule in Epic Games v. Apple, and surely Apple could well anticipate, as did
Plaintiffs, that there would be many communications between Plaintiffs’ counsel and Epic counsel,
as there were. Apple offers no good basis for deviating from the plain language of the ESI protocol.

        Regarding Epic. Leaving aside questions involving the attorney-client privilege and work-
product protections—which Plaintiffs have repeatedly advised Apple they intend to observe
fully—Apple has never persuasively articulated the relevance of the documents it currently seeks.
See Fed. R. Civ. P. 26(b)(1). Now, for the first time, Apple makes the flat assertion that Epic
“coordinated with class counsel to have their case go to trial first.” In addition to having no
relevance to any claim or defense, Apple’s assertion of coordination is utterly groundless. There
is no good-faith basis for making it, and Apple has articulated none. Furthermore, Apple has had
ample opportunity to explore this topic with Epic itself, including in the Epic Games case.
         Case 4:19-cv-03074-YGR Document 370 Filed 08/10/21 Page 7 of 8




        As for the suggestion that Epic’s motivations for filing an individual suit somehow entailed
considerations with respect to the developer class case, Apple quotes a brief May 2021 colloquy
between the Court and Epic’s CEO at the Epic Games trial. But the Court’s question was about
whether Epic’s counsel contacted developer plaintiffs’ counsel before filing suit, and the
documents in dispute here are email communications between Epic and developer counsel after
Epic already initiated its lawsuit, such that they are irrelevant to the Court’s inquiry. Moreover, if
Apple had follow-up or related questions to Mr. Sweeney as to Epic’s beliefs or motivations, it
could have raised them then. Similarly, Apple could have asked Mr. Sweeney any such questions
at his deposition, or it could have asked them of other Epic representatives it deposed. It also could
have pursued this matter fully via written discovery to Epic. Further, Apple had ample time and
opportunity to do all of this—Epic announced in the summer of 2020 that it intended to opt out of
the putative developer class. (Epic Games TRO Hearing Tr., Aug. 24, 2020 (“MS. FORREST: . .
. We are not planning on seeking any monetary damages in the Cameron case. We are planning
on opting out of that case.”).)

        But really, given Apple’s final proposed findings of fact and conclusions of law in Epic
Games, it certainly appears that it has explored this entire topic amply. (See, e.g., Epic Games ECF
No. 779-1, ¶¶ 13, 272.1 (from proposed findings of fact regarding Epic’s “Project Liberty”); see
also id. ¶ 86 (from Apple’s proposed conclusions of law).) In fact, Apple specifically asserts that
the idea for Epic’s Project Liberty, which led to the filing of Epic’s suit in August 2020, was
developed “throughout” 2019. (Id. ¶ 272.1.) If so, Epic’s motivations to opt out of Cameron have
nothing to do with the considerations that Apple floats. After all, Cameron was filed mid-way
through 2019, in June of that year. Accordingly, Apple itself has asserted to the Court, as a
proposed finding of fact, that Epic simply “ignored” the proposed class and proceeded on its own
with its injunctive-relief-only case. (Apple’s Final Proposed Findings of Fact ¶ 270 (“The result
was ‘Project Liberty,’ Epic’s effort to challenge the software distribution and supposed payment
monopolies of Apple and Google. Trial Tr. 152:9–53:4 (Sweeney); DX-3774.002. Epic knew at
the time that there was a separate class actions ‘on behalf of all developers against Apple,’ but
‘ignored that and went forward on [its] own.’ Trial Tr. 155:13–25 (Sweeney).”) (emphasis
added).)

        For whatever reason, Apple is contriving to burden Plaintiffs with discovery requests that
seek nothing of any evidentiary importance to the developer class case. Requiring Plaintiffs’
counsel at the interim-lead and Executive Committee firms to search emails and to log privileged
or protected documents, even if the instant requests were marginally proper (which they are not),
would be unduly burdensome. Plaintiffs’ counsel should not have to review many hundreds, if not
many thousands, of emails with Epic counsel for no good reason. Epic Games was a separate
matter, and Plaintiffs were required to cooperate with Epic given the administrative relation of the
cases and the discovery coordination order. Again, Apple demanded as much.

        Furthermore, the common-interest privilege clearly applies to the requested
communications with Epic after August 13, 2020, when it filed Epic Games, if not before. The
privilege applies where (1) a communication is made by separate parties in the course of a matter
of common legal interest; (2) the communication is designed to further that effort; and (3) the
privilege has not been waived. See, e.g., Diva Limousine, Ltd. v. Uber Techs., Inc., 2019 WL
144589, at *7 (N.D. Cal. Jan. 9, 2019). (“Although parties can memorialize a common interest
agreement in writing, ‘no written agreement is required’ for the common interest privilege to
         Case 4:19-cv-03074-YGR Document 370 Filed 08/10/21 Page 8 of 8




apply, since an agreement ‘may be implied from conduct and situation, such as attorneys
exchanging confidential communications from clients who . . . have common interests in
litigation.’” Id. (alteration in original) (quoting United States v. Gonzalez, 669 F.3d 974, 979 (9th
Cir. 2012)). Several courts have specifically held that the common interest privilege “applies to
cooperating plaintiffs.” See, e.g., Amphastar Pharm., Inc. v. Aventis Pharma SA, 2013 WL
12136805, at *5 (C.D. Cal. Aug. 9, 2013). Apple provides the examples of potential discussions
about expert reports or trial strategy to argue that they would fall outside of the discovery
coordination order. But to the extent such communications exist, discussions about trial strategy
and expert reports—conducted among these separate plaintiffs suing common-defendant Apple—
are the stuff of the common-interest privilege. Indeed, consumer plaintiffs were also required to
coordinate, and they, too would need a say as to the production or logging of any communications
in which they were involved, generating yet more burden. Apple’s request is ill-conceived and
without justification, and it should be denied.

         Regarding Microsoft. As for Microsoft, for the reasons stated above, Apple’s requests are
outside the time-scope of its 2019 RFPs and call for documents that are not relevant to either side’s
claims or defenses. Apple is fishing, and it offers mere speculation as supposed rationale. Also,
Microsoft has given no indication that it intends to opt out of the putative developer class (in
contrast to Apple’s point about Epic). Therefore, Apple’s requests also would cause unjustified
burden to Plaintiffs. Further, Apple’s request, if granted, would circumvent the rule that discovery
from absent class members is disfavored, see, e.g., Cornn v. United Parcel Service, Inc., 2006 WL
2642540 (N.D. Cal. Sept. 14, 2006), at *2 and n.2. Apple points to no way in which Microsoft has
“inserted itself into” the developer class case, which is discrete from, and not consolidated with,
Epic’s individual case. What is more, Apple already has asked Microsoft for communications with
developers (including their counsel) by way of a November 6, 2020 document subpoena, and
Apple does not indicate why its requests to Plaintiffs and their counsel are not cumulative. Given
all of this, the Court should deny Apple’s request, which is even farther removed from the request
for materials pertaining to the Coalition, of which Microsoft is not a member. Finally, there would
be no basis for logging any privileged or protected materials, if any exist, per the referenced
logging term of the ESI protocol. (Cameron ECF No. 136.)
